          Case 1:19-cr-00533-LAP Document 26 Filed 05/29/20 Page 1 of 1




                                                                           May 29, 2020
BY ECF

The Honorable Judge Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


RE:    United States v. Richard Diver
       19 Cr. 533 (LAP)

Honorable Judge Preska:
        I write to respectfully request an adjournment in the above-captioned case. Mr. Diver’s
sentencing is currently scheduled for June 17, 2020 at 4pm. In light of the novel coronavirus, the
defense has conferred with the Government and the parties have agreed to an adjournment for a
control date on July 31, 2020.
       Thank you for your consideration of this request.




                                                    Respectfully submitted,

                                                    /s/ Marne Lenox
                                                    Marne Lenox
                                                    Assistant Federal Defender
                                                    (212) 417-8721



cc:    Martin Bell, Assistant U.S. Attorney (by ECF)
       Pamela Flemen, U.S. Department of Probation (by email)
